Opinion by
Me. Justice Fell,
Generally contracts compounding criminal offenses of any grade are void as against public policy, and no distinction in this respect is recognized between felonies and misdemeanors: Pearce v. Wilson, 111 Pa. 14. In this state the settlement of some classes of minor misdemeanors, the prosecution of which is not a matter of public interest, is permitted by statute. The ninth section of the Act of March 31, 1860, P. L. 427, makes it lawful for the magistrate to discharge or the court to order a nolle prosequi, at the request of the prosecutor, where 'the charge or indictment is for “ assault and battery or other misdemeanor to the injury and damage of the party complaining, and not charged to have been done with intent to commit a felony, or not being an infamous crime, and for which there shall also be a remedy by action.” We see no reason to doubt *185that the prosecution, the compounding of which was the consideration of the mortgage executed by the plaintiffs, comes within the provisions of this act. The offense charged was the removal of tlie goods of a debtor to another county to prevent a levy on them by tbe sheriff. It was a misdemeanor to tlie injury and damage of tbe party complaining; it was not charged to have been done with intent to commit a felony; it was not an infamous crime (Bickel v. Fasig, 33 Pa. 463), and for it there was a remedy by action. It was not an offense which affected public interests, except as all violations of law may affect tliem. It was not of a higher grade than the obtaining of money by false and fraudulent representations, which was beld in Geir v. Shade, 109 Pa. 180, to be a misdemeanor wliicli might lawfully be settled by tbe parties after tbe institution of criminal proceedings. Nor did tlie fact that the prosecutors were members of a copartnership engaged in the business of banking make the offense charged more serious by giving it a public character. They were creditors merely, who had charged a debtor and others who had assisted him with having removed goods to prevent a levy. None of the parties charged were officers of the bank or in any way connected with its management.
But the finding of the learned judge that the mortgage was executed by the plaintiffs under an agreement that it should not be binding on tliem unless it was signed by all tbe parties named as mortgagors, is sufficient to sustain tbe decree entered. Tlie stipulation as to tlie condition upon which the mortgage was to become binding was made at the instance and demand of one of the plaintiffs, but it was made in the presence of botli and for tbe benefit of botb. Tlie condition not having been complied with, the mortgage did not become operative.
The decree is affirmed at tbe cost of tlie appellant.